Citation Nr: 1218096	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-28 334	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for common migraine headaches with associated photophobia.

2.  Entitlement to an initial disability rating higher than 10 percent for postoperative residuals of a tear of meniscal cartilage of the right knee.

(The Veteran also had a temporary 100 percent rating for his right knee disability from November 8 to December 31, 2007, under the provisions of 38 C.F.R. § 4.30, to compensate him for his convalescence following right knee surgery.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2003 to March 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision granted the Veteran's claims for service connection for migraines and a right knee disability and assigned initial 0 percent (i.e., noncompensable) and 10 percent ratings, respectively, retroactively effective from March 4, 2006, the day after his separation from service.  He appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

Another RO decision since issued in January 2009, during the pendency of this appeal, assigned a temporary 100 percent rating for the right knee disability from November 8 to December 31, 2007, under the provisions of 38 C.F.R. § 4.30, to compensate the Veteran for his convalescence following right knee surgery.  The prior 10 percent rating resumed as of January 1, 2008.  So this claim now concerns whether he was entitled to an initial rating higher than 10 percent for this disability from March 4, 2006 to November 7, 2007, and whether he has been entitled to a rating higher than 10 percent since January 1, 2008.

The Board also sees that, in the May 2012 Written Brief Presentation, the Veteran's representative raised additional claims of entitlement to service connection for hypertension and an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and related anxiety and adjustment disorders.  Since, however, these claims have not been adjudicated in the first instance by the RO, as the Agency of Original Jurisdiction (AOJ), the Board does not presently have jurisdiction to consider them and, therefore, 

is referring them to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  From March 4, 2006, to March 4, 2010, the Veteran's migraines involved characteristic prostrating attacks occurring at least once a month.  However, since March 5, 2010, he has had completely prostrating migraines occurring on average three to four times a week, so very frequently.

2.  But even considering his pain and functional limitation, the range of motion of his right knee is not limited to 30 degrees or less of flexion or to 15 degrees or more of extension, and there is no demonstrated instability or subluxation of this knee.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial rating of 30 percent for the migraines from March 4, 2006, to March 4, 2010, and for an even higher 50 percent rating since March 5, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.124a, Diagnostic Code (DC) 8100 (2011).

2.  The criteria are not met, however, for an initial rating higher than 10 percent for the right knee disability, either from March 4, 2006 to November 7, 2007, or since January 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, DCs 5003, 5010, 5257, 5260, 5261.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  


On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2006, September 2007 and January 2010.  The March 2006 letter was sent prior to initially adjudicating his claims in the June 2007 rating decision, so in the preferred sequence.  The letters, especially in combination, informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence - keeping in mind that his claims arose in the context of him trying to establish his underlying entitlement to service connection for these disabilities, which since has been granted in the June 2007 decision mentioned.  The March 2006 and September 2007 letters discussed the "downstream" disability rating and effective date elements of the claims.  But, from a legal standpoint, that additional Dingess notice was not required, although provided, because in cases, as here, where increased-rating claims arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claims were subsequently granted and he has appealed a "downstream" issue such as the initial disability ratings assigned, the underlying claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been served.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC in July 2008 and even two SSOCs in March 2009 and April 2010 discussing this downstream element of his claims, citing the applicable statutes and regulations, and providing reasons and bases for initially assigning a 0 percent rating for his migraines and a 10 percent rating for his right knee disability, except for when he had the temporary 100 percent rating.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA and private treatment records in support of his claims.  These included the records pertaining to his right knee surgery that, as mentioned, was reason for temporarily assigning the higher 100 percent rating to compensate him for his convalescence following that surgery.  The RO also arranged for VA compensation examinations, initially in May 2006 to first determine whether these disabilities were related or attributable to his military service (i.e., service connected), which, as mentioned, at the time was the determinative issue, but also more recently in January 2009 to reassess the severity of the right knee disability, including since the surgery, and even more recently in March 2010 to reassess the severity of both the migraines and right knee disability, which are now the determinative "downstream" issues since his appeal is for higher initial ratings for these disabilities.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination for these disabilities was in March 2010, so relatively recently.  Moreover, the report of that evaluation contains all the findings needed to properly evaluate these disabilities.  38 C.F.R. § 4.2.  So yet another examination to reevaluate the severity of these disabilities is unwarranted.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The mere passage of time since an otherwise adequate examination does not necessitate another examination just as a matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of the claims may proceed without prejudicing the Veteran.  

II.  Increased-Rating Claims

Since, as already alluded to, the Veteran's claims arise from his disagreement with the initial ratings assigned following the granting of service connection, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of the initial disability evaluations where the disabilities in question have just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  

The Court since has extended this practice, however, even to claims that do not involve initial ratings, instead, even established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

A.  Migraines

38 C.F.R. § 4.124a, DC 8100, provides that a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  And a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  50 percent is the highest rating under this DC.

The rating criteria do not define "prostrating", nor has the Court.  Fenderson v. West, 12 Vet. App. 119 (1999) (wherein the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  But by way of reference, according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

With these definitions and requirements in mind, the Board finds the Veteran's migraines warrant a higher initial rating of 30 percent under DC 8100 prior to March 5, 2010, and an even higher rating of 50 percent since.

On file for consideration are the Veteran's VA treatment records dating from May 2006 to March 2010.  These records note his continuous complaints of pain and the reoccurrence of the migraines consistently throughout this entire appeal period.  However, at no point were the headaches described as prostrating.  Nevertheless, during his initial VA compensation examination in May 2006, he reported that he had very painful migraines at least three times a month, and that he needed to sit down and relax during these attacks for approximately one-to-two hours each time.  He also described the pain as a 7 on a scale of 1-10.  Unfortunately, the May 2006 VA examiner did not provide all of the critical findings regarding whether the Veteran's headaches had been so severe as to cause prostration.  The examiner did however confirm a diagnosis of migraine headaches with mild impairment.  And, more importantly, nowhere in the examination report is there any refutation of the Veteran's lay assertions as to the frequency or extent of the pain associated with his headaches, therefore suggesting this examiner accepted this reported history as credible.  So this medical diagnosis and opinion provide probative evidence supporting the notion that the Veteran was having migraines with characteristic prostrating attacks occurring on average once a month, if not even more often, during the last several immediately preceding months to warrant a higher initial disability rating of 30 percent.

In increased-rating claims, an appellant's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010) (noting that 38 U.S.C.A. § 5103(a) requires VA, for increased-rating claims, to notify the claimant that to substantiate such a claim he or she should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his or her employment (emphasis added)); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").

The more recent March 2010 VA examiner noted the Veteran reports his headaches have become even more frequent, occurring four times a week.  He also said that at least three of these headaches a week are incapacitating such that he must lie down in a dark, quiet, cool room.  He claims that sleep "breaks" the headaches, which he describes as 6 in intensity and pain on a scale of 1-10.  He additionally indicated that he had suffered from one episode in the past year of nausea and vomiting due to a headache.

Again, this VA examiner did not determine whether the Veteran's headaches are so severe as to cause prostration.  He is not currently employed, but apparently because he is a full-time student.  Nevertheless, there is competent and credible evidence suggesting his migraines have worsened in severity.  And, importantly, this VA examiner did not necessarily refute the Veteran's lay testimony regarding the history and frequency of his migraines, including in terms of their relative severity.  Indeed, the Board finds his consistent allegations of frequent prostrating migraines to be both competent and credible since uncontradicted, even by medical findings of record, and, thus, probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating the Board cannot determine lay evidence lacks credibility merely based on the absence of any contemporaneous medical evidence such as actual treatment records).  See, too, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (indicating medical evidence is not always or categorically required to support a claim, and that the type and amount of evidence required - medical versus lay - is dependent on the type of condition at issue).

The Veteran's lay testimony is both competent and credible to establish he has experienced migraines with characteristic prostrating attacks occurring at least several times a week.  So he is entitled to an even higher 50 percent rating for his migraines as of March 5, 2010, the date of his most recent VA compensation examination.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned for a higher rating depending on the facts of the case:  (1) if the increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if the increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if the increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  In this particular instance, the increase from 30 to 50 percent was shown during the March 2010 VA compensation examination, so after the filing of the claim in March 2006, in turn meaning the increase is effective as of the date of entitlement - i.e., as of that examination.  

Since, however, he now has the highest possible rating under DC 8100 for his migraine headaches, the Board must additionally consider whether he is entitled to even greater compensation on an extra-schedular basis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


B.  Right Knee Disability

The RO granted service connection for this disability and assigned an initial 10 percent rating, effective March 4, 2006, the day after the Veteran separated from service, pursuant to DC 5299-5260.  In the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  DC 5299 represents an unlisted disability requiring rating by analogy to one of the disorders rated under the code.  See 38 C.F.R. § 4.27.  A tear of the meniscus of the right knee is not specifically rated under the code.  However, the RO has determined that DC 5260, which addresses limitation of motion of the knee and leg on flexion, is the most analogous DC under which to rate the Veteran's right knee disability.

Pursuant to DC 5260, flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5260.

A rating for a knee disability might also be awarded under DC 5261 based on limitation of extension.  Under this DC, extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; and extension limited to 5 degrees warrants a zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.


DC 5010 provides that traumatic arthritis, when substantiated by X-ray findings, is to be evaluated under DC 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved - which, here, as mentioned, are DC 5260 for limitation of flexion and DC 5261 for limitation of extension.  When the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Here, though, the Veteran already has a compensable rating based on limitation of motion (knee flexion), so an additional rating for arthritis is not available because it, too, would in effect compensate him for this very same symptom and, thus, violate VA's 
anti-pyramiding regulation - 38 C.F.R. § 4.14.

And applying the range-of-motion criteria to the facts of this case, the Board finds that the preponderance of the evidence is against assigning a rating higher than 10 percent for his right knee disability based on either limitation of flexion or extension.  In particular, the three VA orthopedic examinations that he had during the course of this appeal provide probative evidence against his claim for a higher rating.

During his initial May 2006 VA examination, the Veteran had range of motion from 0 to 100 degrees in his right knee.  The examiner also noted mild swelling, but no crepitus., and X-rays of this knee were normal.  Consequently, the examiner diagnosed right knee meniscal repair, status post arthroscopic repair, with mild-to-moderate impairment.  

VA outpatient treatment records from May 2006 to January 2009 fail to show any further range-of-motion testing and only mention the Veteran suffers from pain in his right knee.  Additionally, his private treatment records concerning his surgery in November 2007 are in the file.


During his second VA compensation examination in January 2009, so since that surgery, he reported that the right knee still swells, is tender, and will lock.  He also reported pain to be between 6 and 8 normally, and a 9 during a flare up.  He said the pain is aggravated by sitting and standing.  Objective physical examination of this knee, however, revealed range of motion from 0 to 105 degrees.  Additionally, strength testing and resistance in the lower extremities was 5/5, so entirely normal, and he had normal sensation to pinprick and light touch.  The examiner stated there was no additional limitation of motion after repetition due to fatigue, incoordination, lack of endurance, pain or weakness.  There also was no edema, effusion, tenderness, deformities, weakness, fatigue or instability.

The VA treatment records from January 2009 to March 2010 do not show any further range-of-motion testing.

The most recent VA compensation examination was in March 2010.  The Veteran complained of daily pain, stiffness, swelling, and locking with climbing up and down stairs.  He did not indicate overt instability, but stated that he felt as though his right knee was weak.  He again reported pain to be 6 out of 10 normally and 8 out of 10 during flare-ups.  On objective physical examination of this knee, however, the examiner did not observe or detect any heat, swelling or erythema.  Range of motion was from 0 to 115 degrees (extension to flexion), with the Veteran complaining of pain at extreme flexion, so not until at the terminal or endpoint of his range of motion in this direction.  There was no painful motion, tenderness, spasm, edema, and fatigability, lack of endurance, weakness, incoordination or instability noted.  The examiner also determined there was no additional loss of function with repetitive use.

Given that the medical evidence has not shown flexion limited to 30 degrees or less, or extension limited to 15 degrees or more, the criteria for a rating higher than 10 percent for this right knee disability on the basis of range of motion are not met.


The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has consistently complained of right knee pain and other associated symptoms, which were all noted during his three VA compensation examinations.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Here, though, despite his complaints of pain, it was not until at the terminal or endpoint of the Veteran's range of motion, so did not in effect reduce his range of motion.  He was still able to demonstrate range of motion during his VA examinations to the points indicated that greatly exceeded the points at which even the most minimum 0 percent, i.e., noncompensable ratings under DCs 5260 and 5261 are warranted.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 
No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  In Burton, the CAVC found the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id., at *5.  But, here, the VA compensation examiners were in agreement that the Veteran does not have additional functional impairment, including additional limitation of motion, on account of his pain, etc.  

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Moreover, since the Veteran's right knee has at all times demonstrated normal extension, to 0 degrees, he is not entitled to separate ratings for limitation of extension and limitation of flexion.  See VAOPGCPREC 9-2004 (September 17, 2004).

"Other" impairment of the knee, including recurrent subluxation or lateral instability, is rated under DC 5257.  If this results in "slight" knee impairment, then a 10 percent rating is warranted.  Whereas a 20 percent rating requires "moderate" consequent impairment and 30 percent rating "severe" impairment.

VA's Rating Schedule does not define what is precisely meant by these descriptive terms "slight," "moderate" and "severe", and rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

During his most recent VA compensation examination in March 2010, the Veteran did not indicate any overt instability, per se, just that he felt as though his right knee was weak.  There has never been any objective confirmation of recurrent subluxation or lateral instability in this knee, so as to in turn warrant application of DC 5257.  During that March 2010 VA examination, the examiner observed the Veteran wears a right knee brace, but does not require the use of a cane or crutch.  However, on examination, the examiner found that the ligaments were stable and intact to stress testing; as an example, there was no positive McMurray's sign.  In fact, none of the three VA compensation examiners indicated there is instability or subluxation of this knee, nor is there mention of this in the Veteran's VA outpatient treatment records.  He is competent to report a feeling of weakness in this knee, as perhaps the reason he wears a brace on this knee, but there simply has not been any objective confirmation of instability or subluxation of this knee, including following and a result of the several tests that are aimed at making these determinations.  As such, a separate rating for instability/subluxation is not warranted, irrespective of the fact that he also has not shown he has X-ray evidence of arthritis in this knee to warrant application of DC 5003.

For these reasons and bases, the preponderance of the evidence is against this claim for a rating higher than 10 percent for this right knee disability.  And as the preponderance of the evidence is against this claim, and the "benefit-of-the-doubt" doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  As such, the appeal of this claim must be denied.


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).  The Board finds no evidence that the Veteran's migraines or right knee disability markedly interferes with his ability to work, meaning above and beyond that contemplated by his now higher 50 percent schedular rating for his migraines and existing 10 percent rating for his right knee disability.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  He now, as mentioned, has the highest possible rating for migraines.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).


Here, though, under this approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's complaints of chronic head pain associated with his migraines and of right knee pain and resultant limitation of motion are contemplated by the schedular rating criteria of DCs 8100 and DC 5260.

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for these disabilities by the regular rating schedule.  He obviously has had surgery on his right knee, but he resultantly received a temporary 100 percent rating under 38 C.F.R. § 4.30 to compensate him for his convalescence following that surgery.  And that procedure notwithstanding, his evaluation and treatment for his disabilities primarily, if not entirely, has been on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

A higher initial rating of 30 percent for the migraines is granted from March 4, 2006, to March 4, 2010, and an even higher 50 percent rating as of March 5, 2010, subject to the statutes and regulations governing the payment of VA compensation.

However, the claim for an initial rating higher than 10 percent for the right knee disability from March 4, 2006 to November 7, 2007, and since January 1, 2008, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


